         Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION




VLSI TECHNOLOGY LLC,
               Plaintiff,
                                                     Lead Case: 1:19-cv-977-ADA

       v.                                            (Consolidated with Nos. 6:19-cv-254-
                                                     ADA, 6:19-cv-255-ADA, 6:19-cv-256-
                                                     ADA)
INTEL CORPORATION,
               Defendant.




                    JOINT POST-MARKMAN HEARING STATEMENT

       Plaintiff VLSI Technology LLC (“VLSI”) and Defendant Intel Corporation (“Intel”)

submit this Joint Post-Markman Hearing Statement.

       For the following eleven claim terms, the parties agree that the Court issued the below

oral claim construction rulings:

I.     U.S. PATENT NO. 6,366,522

 Claim Term                                          Court’s Oral Ruling

 “regulate/regulating at least one supply from a     Plain and ordinary meaning
 power source and an inductance”
                                                     (Transcript at 50:22-51:2)
         Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 2 of 7




II.    U.S. PATENT NO. 7,292,485

 Claim Term                                         Court’s Oral Ruling

 “a capacitance structure”                          Parties to submit further proposals on
                                                    meaning

                                                    (Transcript at 86:12-87:4)

 “precharging means for precharging the             Function: “precharging the capacitance
 capacitance structure to a predetermined           structure to a predetermined voltage prior to a
 voltage prior to a write operation for the         write operation for the second line of memory
 second line of memory cells”                       cells”

                                                    Structure: “(1) Voltage source VREF coupled
                                                    in series with conductor 37, as shown in
                                                    Figure 2, and equivalents thereof or (2)
                                                    voltage source VREF coupled in series with
                                                    conductor 71, as shown in Figure 3, and
                                                    equivalents thereof”

                                                    “Please note that this construction does not
                                                    contemplate that VREF must be directly
                                                    coupled to conductors 37, 71.”

                                                    (Transcript at 89:3-9)

 “first coupling means for coupling the power       Function: “coupling the power supply
 supply terminal to the first power supply line     terminal to the first power supply line during
 during the write operation for the second line     the write operation for the second line of
 of memory cells”                                   memory cells”

                                                    Structure: “Transistor 52 or transistor 96,
                                                    and equivalents thereof”

                                                    (Transcript at 115:23-116:5, 116:24-117:3)

 “second coupling means for coupling the            Function: “coupling the second supply line to
 second supply line to the first capacitance        the first capacitance structure during the write
 structure during the write operation for the       operation for the second line of memory
 second line of memory cells”                       cells”

                                                    Structure: “Transistor 54 or transistor 94,
                                                    and equivalents thereof”

                                                    (Transcript at 116:6-12, 116:24-117:3)




                                                  -2-
         Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 3 of 7




 Claim Term                                        Court’s Oral Ruling

 “decoupling means for decoupling the first        Indefinite
 power supply line from the second line of
 memory cells during the write operation for       (Transcript at 127:24-128:6)
 the second line of memory cells”


III.   U.S. PATENT NO. 7,523,373

 Claim Term                                        Court’s Oral Ruling

 “means for providing the operating voltage to     Function: “providing the operating voltage to
 the memory at a value at least as great as the    the memory at a value at least as great as the
 minimum operating voltage in response to the      minimum operating voltage in response to the
 operating value selected by the processor         operating value selected by the processor
 being below the minimum operating voltage”        being below the minimum operating voltage”

                                                   Structure: “Power supply selector, and
                                                   equivalents thereof”

                                                   (Transcript at 158:13-19)


IV.    U.S. PATENT NO. 7,606,983

 Claim Term                                        Court’s Oral Ruling

 “an indication of a/the specified order”          Plain and ordinary meaning

                                                   (Transcript at 185:4-6)


V.     U.S. PATENT NO. 7,793,025

 Claim Term                                        Court’s Oral Ruling

 “priority level information associated with a     Plain and ordinary meaning
 [first/second] system mode for each of the
 one or more interrupt requests” / “priority       (Transcript at 208:15-16)
 level information associated with a
 [first/second] system mode”




                                                 -3-
        Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 4 of 7




Claim Term                                       Court’s Oral Ruling

“storage device for storing priority level       Plain and ordinary meaning
information” / “sets of priority levels in …
storage devices”                                 (Transcript at 223:25-224:1)

“providing a plurality of interrupt priority     Not indefinite
storage devices comprising a first interrupt
priority storage device for storing priority     (Transcript at 239:17-23)
level information associated with a first
system mode, and a second interrupt priority
storage device for storing priority level
information associated with a second system
mode; and providing a plurality of interrupt
priority storage devices comprising a first
interrupt priority storage device for storing
priority level information associated with a
first system mode for each of the one or more
interrupt requests, and a second interrupt
priority storage device for storing priority
level information associated with a second
system mode for each of the one or more
interrupt requests”




                                               -4-
        Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 5 of 7




Dated: December 27, 2019

Respectfully submitted,

 By:       /s/ Charlotte J. Wen                    /s/ J. Stephen Ravel
 J. Mark Mann (Texas Bar No. 12926150)        J. Stephen Ravel
 mark@themannfirm.com                         Texas State Bar No. 16584975
 G. Blake Thompson (Texas Bar No. 24042033)   KELLY HART &
 blake@themannfirm.com                        HALLMAN LLP
 MANN | TINDEL | THOMPSON                     303 Colorado, Suite 2000
 300 W. Main Street                           Austin, Texas 78701
 Henderson, TX 75652                          Tel: (512) 495-6429
 Telephone: (903) 657-8540                    Email: steve.ravel@kellyhart.com
 Facsimile: (903) 657-6003
                                              James E. Wren
 Andy Tindel (Texas Bar No. 20054500)         Texas State Bar No. 22018200
 atindel@andytindel.com                       1 Bear Place, Unit 97288
 MANN | TINDEL | THOMPSON                     Waco, Texas 76798
 112 E. Line Street, Suite 304                Tel: (254) 710-7670
 Tyler, Texas 75702                           Email: james.wren@baylor.edu
 Telephone: (903) 596-0900
 Facsimile: (903) 596-0909                    Sven Stricker
                                              Texas State Bar No. 24110418
 Craig D. Cherry (Texas Bar No. 24012419)     KELLY HART &
 ccherry@haleyolson.com                       HALLMAN LLP
 HALEY & OLSON, P.C.                          303 Colorado, Suite 2000
 100 N. Ritchie Road, Suite 200               Austin, Texas 78701
 Waco, Texas 76701                            Tel: (512) 495-6464
 Telephone: (254) 776-3336                    Email: sven.stricker@kellyhart.com
 Facsimile: (254) 776-6823
                                              William F. Lee (Pro Hac Vice)
 Morgan Chu (pro hac vice)                    Louis W. Tompros (Pro Hac Vice)
 Benjamin W. Hattenbach (pro hac vice)        Kate Saxton (Pro Hac Vice)
 Keith Orso (pro hac vice)                    WILMER CUTLER PICKERING HALE
 Christopher Abernethy (pro hac vice)         & DORR LLP
 Amy E. Proctor (pro hac vice)                60 State Street
 Dominik Slusarczyk (pro hac vice)            Boston, Massachusetts 02109
 Charlotte J. Wen (pro hac vice)              Tel: (617) 526-6000
 Brian Weissenberg (pro hac vice)             Email: william.lee@wilmerhale.com
 IRELL & MANELLA LLP                          Email: louis.tompros@wilmerhale.com
 1800 Avenue of the Stars, Suite 900          Email: kate.saxton@wilmerhale.com
 Los Angeles, California 90067
 Telephone: (310) 277-1010                    Gregory H. Lantier (Pro Hac Vice)
 Facsimile: (310) 203-7199                    Amanda L. Major (Pro Hac Vice)
 mchu@irell.com                               WILMER CUTLER PICKERING HALE
 bhattenbach@irell.com


                                            -5-
       Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 6 of 7




korso@irell.com                         & DORR LLP
cabernethy@irell.com                    1875 Pennsylvania Avenue
aproctor@irell.com                      Washington DC 20006
dslusarczyk@irell.com                   Tel: (202) 663-6000
cwen@irell.com                          Email: gregory.lantier@wilmerhale.com
bweissenberg@irell.com                  Email: amanda.major@wilmerhale.com

Babak Redjaian (pro hac vice)           Alexis Pfeiffer (Pro Hac Vice)
IRELL & MANELLA LLP                     WILMER CUTLER PICKERING HALE
840 Newport Center Drive, Suite 400     & DORR LLP
Newport Beach, California 92660         950 Page Mill Road
Telephone: (949) 760-0991               Palo Alto, California 94304
Facsimile: (949) 760-5200               Tel: (650) 858-6052
bredjaian@irell.com                     Email: alexis.pfeiffer@wilmerhale.com

Attorneys for VLSI Technology LLC       Attorneys for Intel Corporation




                                      -6-
    Case 6:21-cv-00057-ADA Document 100 Filed 12/27/19 Page 7 of 7




                             CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE] — Document Filing System, to all counsel of

record, on this 27th day of December, 2019.



                                                  /s/ Charlotte J. Wen
                                                  Charlotte J. Wen (pro hac vice)
